The judgment of the court was pronounced by
Rost, J.
The plaintiff claims fifteen hundred dollars damages from the defendant, for having maliciously cut timber on his, the plaintiff’s land, and carried away the same; there was a verdict in his favor for four hundred and fifty-two dollars; he made a motion for a new trial, which was overruled, and he has appealed from the judgment on the verdict. The defendant asks, that the judgment be amended, and either rendered entirely in his favor, or much reduced.
The jury appear to have allowed the .full value of the timber, and as their verdict is conclusive on the question of malice, the only ground seriously pressed upon us, in argument for an increase of the judgment, is, that the jury should have allowed not merely the value of the timber, but its increased value when made up into lumber. If this be the rule, we are unable to perceive why the appellant should stop there, and not claim the value of the lumber when worked' up in buildings or furniture; the sum allowed by the jury, will enable him to procure the same quantity of timber, and he may make upon that all the profits, which his skill and ingenuity would have enabled him to make on his own, by converting it to the uses of man. We are of opinion, that justice has been done between the parties. *
Judgment affirmed, with costs: